—In an action to recover damages for legal malpractice, the plaintiff appeals from an order of the Supreme Court, Suffolk County (Doyle, J.), dated February 1, 2000, which granted the defendant’s motion for summary judgment dismissing the complaint.
Ordered that the order is affirmed, with costs.
The defendant established its prima facie entitlement to judgment as a matter of law. In response, the plaintiff failed to raise a triable issue of fact that any negligence on the part of the defendant in litigating the underlying action was a proximate cause of her failure to obtain a larger settlement (see, Luniewski v Zeitlin, 188 AD2d 642). Moreover, the plaintiff’s contention that she was entitled to a larger settlement is mere speculation (see, Luniewski v Zeitlin, supra). Therefore, the Supreme Court properly granted the defendant’s motion for summary judgment. Altman, J. P., H. Miller, Smith and Cozier, JJ., concur.